                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 § CASE NUMBER 1:19-CR-00035-TH
v.                                               §
                                                 §
                                                 §
BRANDON AARON HOLEMAN                            §
                                                 §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

          Before the court is a report and recommendation of the United States magistrate judge

regarding the Defendant’s competency for trial. The parties have not filed objections to the

report.

          Having conducted an independent review, the court concludes that the Defendant is

competent to stand trial because he is able to understand the nature and consequences of the

proceedings against him, and able to assist his attorney in his defense. It is therefore

          ORDERED that the report and recommendation of the United States magistrate judge

on the Defendant’s competency to stand trial is ADOPTED. It is further ORDERED that the

Defendant, Brandon Aaron Holeman, is competent. The speedy trial time shall be excluded

from March 28, 2019 until the date of this order.

      SIGNED this the 30 day of July, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
